OFFICE           OF

                THE ArrTomiiY GENERAL
                               AUSTIN,TEXAS




Ron. DOIID. Parker
county Audltm
Esrtlraa coaaty
Eartlalrd,Torrr
Doer f%r:                           cplnml x0. O-1955
                                    Ret Doco tba OOmahsl~~rS          00tlPt OS
                                        itaatlaml Count hare the suthtx-$.ty
                                        under muso Bi!1 236 of the 46th
                                        LoglGlrturc    or Taacm to allow laoh
                                        aomlasloner tha madnum ai $35.00
                                        p ermo nth   io r lx p o a a wlth
                                                                      a 6 wtth o
                                        f& l.ll.  o fa ne x p a a raa oo o a l
                                                                             aaoh
                                                                               t

                Tourro~uo~lt for        oplnloa upon the above question
hes bean    reoeivad,      nad oonddorcsd     by this dapertment.

          Art101e 235ooa,Rorirad Clvll atetutoa 0r Texas,
*rtaieLng to oountios ab 3 000 to 34 200 lnbebltsats
and Eouso fill 236 cU the 4 ab Leglduro    of Texas roads
la r o llo wll:




                                         a.&    EO. 236
                “Aa rot    sathorld~         the owud85lonan       oourt
      in la a h
              oouty   la thlr, 3tate havlly 8        tioa
      of not loss than thirty-rour thoumad p"E"L"
                                                3 ,000)
      aar )II@Q thaa thlrtpfour thoumud, two hud?od
      (34 200), aooordlng to tha lart    rooadlag  ?oder-
      al Lf4us, to a llo w lsoh County g drdomr         mr-
      tan       0~ense8     rcn. trovellng      8nd    la oooasotion
      with the Plaoof hi8 eutomoblle OSIoffloial burl-
      a888 only oml/or ln oversee*   tba aoostruotloa

      hion       WI     repelr or suoh mhlale           MO ueea by hlai
      without         any further      oxpen5a bitoeoter       to the
      aouuty; and daolariag sa aaarean8ye
HO& Doa 0.       Prrkar,   Pwa    2

        tbr oamlrslomrr   Oourt 18 hrtoby luthorlzOd
        to 811~  c8ah Cadsalo~r    not to lxoo4d tho
        4m of Th5rtpfIto Dollw4 ($35) pu math fo
        bo rid out of the Road rad 3rIdeo Fund of
        sect 8uah Coudr8lomr~8   Fmolnot tar txsrol-
        lm lx p 6nssaan4 4qu~oIrtlon on the rutaab
        bm   ubI10 woa on ofiloIa1 bu8laars 0x14 and/
        or ln wu46olnC: thhe4on4tnlotIon84AfdrMB-
        MOOI of the DUbliO road8 of said OotUItiaE.
        aoh suoh Cmfalssloncr shsll p4 all lxpem~r
        in the oparetloa of suoh autaaoL le snd k00p sama in
        -pair bt hu OWLLOXPOM~, it00 or t4 0th~
        chug0    rrbrtsaatrr     to the    oouaty .

                ~'Soctlon2.      The hot     that in the oountlas
        srfrctod by tJ& Aot thue             Is grart n8adthnt
        the OOUntiaS p8rtlOipeta 16 eafr8yinC
                                            fh8 at
        ponsr ab suoh CumIsvlonerr koclumo the grast
        mmmt   OS road work now &d.ag on laoroam    the
        moOsoIt~ of suoh Coanis8ionere .tr8relIn&frar
        pl808 to ~1800 mer400lnc the eoaetrootlon ati
        ~ea;nanco   of suoh roods urakr   sa rmsrgaasy
                    atlro pub110 aoOOsslt tbr?tths
               T onal8ule roqdrl.og blJ 8 te bo .read
        Constltut
        00.t&W   SOVU81 day4 in OSCh ~OtlB~ bC BUS~Ord-
        44 8513the 8eae 14 hormby suspendetl,and thI8
        Aal ahell take effeot and bo In tar40 iron sad
        sftu  1tr p8444g4, 446 it se 4 0lMote4.
             'Tlle4 without        6ommco'r       4I~nOt~n        April
        20, 1939.
                ~frootl+o April to, 1939."
          lhkrt&ad C@aty,Toxso,raocpaiag to tho 184%
prooedlng YebrU Cansus of 1930 hrr tblrty-tour Ohm-
80ab OQ, hundrad rnd fifty-six 13w61 lnbsbitants~
Edaad      County, Teas   14 the oaU oonatf in ha8
eonlng wlthln   tho popuLtloa borackotr8et oat la Bow0
ml   236 or the 46th LIixislatwo ac Tam,    8b0~ qmted.
                At the vary outeot 0r this            opinion,    we an
ooafrontedwith t&o qUOstlon of the ootmtltutlanallty of
#a above quota& aot. ~The question lrlsos 88 to wbothu
or not thb rat 14 4 laoal or 8podU    law rogul8tl.w tho
8ffaIrs at aouatles 1.nvlolatlon ob Art1010 3, SootIon
56 of ttirConrtitutlon of Tom4.
                A reedlag of the sot uillcU8810sO                #et   it  14
not     4 .8poolrlroad law of the aouat                 Thr purpwo       of
the act i4 to 4utharism th4 aommi881 oaera’court                       ko alla
aot to emed   835.00 per month toorah aoeairdonattor
trsro~    uponro8 sad daprooletlon QILeutcraablk Hill.
ore4 an 0ff10141 bu4lll.E~oa3J d/o     illowr'cmoing tho
.   ’


        oonst~otiion Sd       QbeintOMttOO   Of tb. publiorob&E       Of   said
        OOUttt~OS.

                       The oaso or Altgoltts* Quttolt, 201 S.W. 400
        h01d4 thrt war  county  mt0d x0w, pro~iditt~r0r aututd
        88hr   iu OOJd8~MOr8     Of OOMty tOr SOt~~ h eu
        o8paoi tlos, wa8 uacoastltutlanal 44 an Otk~gt0e  rogu-
        latlon a? oountf afialrs by load and spoololti.
                       no  0980 o? sgith 04. atsto, 49 68 (2nb 739,
        bold8   that    the oontstltotiond prohlbltlon 8&8inot SpOOi@i
        lawaoamot b o l~rdodby nakl~sI lnw lp lIoabloto a pn-
        tendad 018GO ‘Ad that 8 Statttt,018‘Qierrp
                                                 ar 4laniolp4lItIo4
        by popStlon   14 n8pbolalw It p ulatlon doer not afford
        8 felr b4414 for olr44lflO4tlon$1 t tho SteWtO  mar01
        d,S~&MtOS  si&o    munioIpalIt~Idor glllsoof ~olsaalfIostlon
        by DOJd4tiOtt.
                            tho ebow 08808 end tmdtrthe following
                       tlndor
        8UtbmitiOSl
                Woo4-a XL-faIndependent
                                      SohoolDlstrlot,
                                                    12)
                mf WI       429;
                BronatlolQ YS~ Ton&o,   109 SW (2nd352
                City or Fort worth to. BobbItt 36 371( Ld 1 470r
                Frlttor18. Wont, 65 3~ (2nd) &4r
                AustIaBrothers vs. Patton,288 3W 1821
        on4 tmdu tho luUmltlos     oltod In opt&m4  Bo4. C-16,
        O-364, O-462 mtd O-899 of thb dopartwat it la tha
        aplalon of thla doprtuwtt   that Houeo BillHo* 236 ab
        fhr,46th 2&814tur0    of Tuss, quoted sbmo, I8 o&arU
        anoonititutiaul  4143tlolatm Goation 56 of Artlolo 3
        ab.thO CoMtitUtiOn cb %X4‘.

                       so ul01op~ hermdth     8 oopy oi   0Q1alon     Ho. o-
             Of th18     dopartmant Whbh     hoMe   l   ddler   Sot    UMO~-


                       You are, thoreforo, ro4poctfully euvltmd thst
        it is the oplrdoa OS.this       d~artmunt thrtEou4O Bill
        236 or tho i,6tbfa~siaturo  or %rsa is unoonstltutional.
        %tt S?O fUrthOr Sdli~~d that it IS th0 O&i013 Oi this
        doputmnt   t&it                    ooort wouldnot hato
                        tho oamniI48lont.rr~
        outhorlty to pay tho eomdsslooers  l   ‘UN3 Of BOnoJ88
        trarellng lxponeesunder this unooastY tut%onal lew,
                                                    YUJrtrU4    yOUr8